UNITED STATES OF AMERICA,

Plaintiff,
VS.
CHONG WONG

Defendant.

UNITED STATES DISTRICT COURT

DISTRICT OF NEVADA

we oe

Nee me Ne eee ee” See Nee” Sat” Ne

 

ORDER

—_FILED
——_ENTERED TT,
CONSE Byetipe

fo EE °

JAN 2 1 2020 |

eee,

 

Pe
CLERK US PST ST Boga;

 

by. DISTRICT OF EVADA

i a

 

2:96-CR-0085-LDG-BNW

The matter before the court is to clarify the order of restitution previously entered as part

of the Judgment in a Criminal Case (ECF#240), sentencing held on March 26, 1997. Upon

further review of the restitution order in this matter, the specifics needed to complete the order of

restitution were not made a part of the Judgment. Therefore, good cause appearing,

IT IS ORDERED that the defendant shall make restitution to the following payee(s)

listed below:

Name of Payee: MGM GRAND HOTEL AND CASINO
Amount of Restitution: $180,720.00

Name of Payee: SHERATON DESERT INN HOTEL AND CASINO
Amount of Restitution: $412,050.00

Name of Payee: LAS VEGAS HILTON HOTEL AND CASINO
Amount of Restitution: $175,350.00

SIS at REPLITY ‘

t

;
i

|
Total Amount of Restitution ordered: $768,120.00**
** Joint and Several with co-defendants

Dated this / J day of January, 2020.

 
